UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4229



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES W. WASHINGTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CR-04-139-FL)


Submitted:   January 18, 2006             Decided:   February 2, 2006


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Jane E. Pearce, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Christine Witcover
Dean, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James    W.   Washington      appeals          his   twenty-four-month

sentence, which was imposed after the district court revoked his

supervised release.      Washington contends that the district court

erred by imposing a sentence above the advisory guidelines range.

We affirm.

           The    sentencing    guidelines          range    for     revocations    of

supervised release is purely advisory, United States v. Denard, 24

F.3d 599, 602 (4th Cir. 1994), and the district court sufficiently

stated a factual basis for sentencing Washington outside of the

recommended guidelines range.         Washington repeatedly violated the

terms of his release by using cocaine and missed several drug

treatment aftercare appointments.           Therefore, the district court’s

sentence   was    reasonable    and   was     not    an     abuse    of   discretion.

Accordingly, we affirm Washington’s sentence.                      We dispense with

oral   argument    because     the    facts    and     legal        contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                      - 2 -